Citation Nr: 0431627	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  99-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for adhesion residuals 
of ventral hernia repair, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for ventral hernia 
repair residuals.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his September 1999 substantive appeal, the veteran 
requested a Travel Board Hearing, and one was scheduled.  In 
a letter dated in August 2004, the veteran's representative 
informed the RO that the veteran withdrew his request for a 
Travel Board Hearing.  The case is being processed as if a 
hearing was not requested.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  The veteran will be 
notified if further action is required on his part.


FINDINGS OF FACT

1.  The evaluation of the veteran's adhesion residuals of 
ventral hernia repair is protected, as it has been in effect 
for 20 years or more.

2.  The veteran's adhesion residuals manifest subjectively 
with feelings of getting hungry and being full easy.  The 
adhesion residuals manifest objectively with no active 
symptoms.

3.  Moderate; pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension is not more nearly 
approximated.

4.  The veteran's ventral hernia repair residuals manifest 
with no active symptoms.  No hernia is present.

5.  A small hernia, not well supported by belt under ordinary 
conditions, or a healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt is not more nearly approximated.  Tender 
scarring is not shown.

6.  A November 1962 rating decision denied entitlement to 
service connection for a hearing loss.  The basis of the 
decision was that the service medical records reflected no 
entries for treatment for defective hearing, and the physical 
examination at discharge assessed the veteran's hearing as 
normal.

7.  The veteran was informed of the November 1962 rating 
decision in a letter dated in November 1962.  There is no 
record of the letter having been returned as undelivered, and 
there is no record of the veteran having appealed the 
decision.  It became final in accordance with applicable law 
and regulations.

8.  The November 1962 rating decision is the last final 
decision on the issue of entitlement to service connection 
for a hearing loss.

9.  The evidence submitted since the November 1962 rating 
decision, by itself, or when considered with the previous 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
adhesion residuals of a ventral hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code (DC) 7399-7301 (2004).

2.  The requirements for a compensable rating for ventral 
hernia repair residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7339 
(2004).

3.  The November 1962 rating decision is final.  New and 
material evidence has been received to reopen a previously 
denied claim for entitlement to service connection for a 
hearing loss.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1998.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's claim remained under 
development after the initial development and has remained so 
during the appeal period.  Third, in a letter dated in April 
2001 (letter), the RO informed the veteran of the VCAA and 
VA's obligations under the act, to include the evidence 
needed to support his claim.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
of all evidence the RO had obtained or requested, and that 
the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to describe or send any additional 
evidence he wished considered, which the Board construes as 
reasonably informing him to submit any evidence in his 
possession.  Fourth, in July 2004, the RO provided the 
veteran a second VCAA notice letter which again explained all 
of his rights under the act.

The Board finds that the letter and the July 2004 letter meet 
the notice requirements of the VCAA.  38 U.S.C.A. § 5103(a) 
(West 2002); Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
any procedural deficiency as concerns the timing of the VCAA 
notice is harmless and has not prejudiced the veteran in the 
pursuit of his claim.

As noted, the veteran's case has been under continued 
development throughout the appeal period.  Further, he did 
not respond to the letter.  The veteran responded to  the 
July 2004 letter by informing the RO that he withdrew his 
request for a hearing and he waived the 60-day period prior 
to certifying his appeal to the Board.  Thus, the Board has 
clear evidence as to how the veteran would respond to a 
proper notice, albeit after the initial adjudication.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston 
v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not for 
the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
there is no missing evidence to be obtained, the Board finds 
he has not been prejudiced in the pursuit of his claim.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

I.  Increased rating claims.

Historically, a July 1946 rating decision granted the veteran 
service connection for post-operative hernia repair with an 
evaluation of 10 percent, effective November 8, 1945, and for 
hernia repair residuals with a noncompensable evaluation.  An 
August 1954 rating decision reduced the evaluation to 
noncompensable, effective October 3, 1954.  A December 1967 
rating decision granted a compensable evaluation of 10 
percent, effective March 29, 1967, which has remained in 
effect to date.  The veteran submitted his current 
application for increase in April 1998.  The December 1998 
rating decision denied the claim.  There have been separate 
ratings for the residual adhesions which are rated 10 percent 
disabling.  The other residuals of the hernia repair are 
rated noncompensably disabling.

Factual background.

A May 1994 private Discharge Summary reflects the veteran 
presented at an emergency room with complaints of a two to 
three-day history of vague abdominal discomfort, nausea, and 
vomiting associated with dizziness.  His only significant 
history was hyperacidity and peptic ulcer disease.  The 
veteran responded favorably to oxygen and nitroglycerin, 
although diagnostic tests revealed no specific pathology.  
Care providers rendered discharge diagnoses of 
gastroesophageal reflux disease (GERD), delayed gastric 
emptying, and noncardiac chest pain.  The diagnostic 
impression was vague epigastric pain pressure associated with 
nausea and vomiting, rule out secondary to coronary artery 
disease, since he received relief from nitroglycerin and 
oxygen, rule out secondary to GERD or peptic ulcer disease, 
and rule out viral syndrome.

The July 1998 VA examination report reflects that the veteran 
reported that he felt bloated and too full to eat.  He also 
reported frequent pain when he ate because of decreased 
mobility and transit time, and that after eating, he had to 
sit still at about a 60 degree angle for 30 minutes to avoid 
regurgitation, burning, and related symptoms.  The examiner 
observed that the veteran reported constipation more than 
anything else.  The veteran reported an instance of viral 
gastroenteritis a week prior which caused him to lose 10 
pounds.  The examiner noted the veteran's records to 
reflected a July 1997 esophagogastroduodenoscopy, which 
showed antral gastritis, esophageal varices, and gastric 
hypomotility.  An October 1997 colonoscopy showed 
diverticular disease and external and internal hemorrhoids.  
An August 1997 abdominal ultrasound showed a gallstone.  
Physical examination of the abdomen revealed the veteran's 
stomach to be soft and nontender.  There was no rebound, and 
no ventral hernia or prominence was noted.  The examiner 
rendered diagnoses of antral gastritis, esophageal varices, 
and gastric hypomotility, as shown by 
esophagogastroduodenoscopy; diverticular disease; and, 
hemorrhoids.

In July 1999, the veteran tested positive for H. pylori.  He 
reported the medication caused abdominal pain and cramping.  
An October 1999 VA treatment note reflects that an 
esophagogastroduodenoscopy of the third part of the duodemen 
revealed no ulceration or abnormality, except very mild 
gastritis in the fundus and pyloric area.  A May 2000 VA 
treatment note reflects that an examination of the abdomen 
revealed no abnormalities.

The September 2000 VA examination report reflects that the 
veteran reported an appendectomy while in active service and 
his hernia surgery.  He also reported a vagotomy in 1956 for 
peptic ulcer disease.  The veteran reported normal bowel 
movements and occasional abdominal pain.  Physical 
examination of the abdomen revealed the abdomen to be soft 
with bowel sounds intact, and nontender to palpation.  There 
was a well healed, 6-inch scar in the left inguinal area.  No 
hernias were noted.  Laboratory studies were within normal 
limits.  The examiner rendered diagnoses of history of 
ventral hernia following appendectomy and peptic ulcer 
disease status post-vagotomy.

The July 2003 VA examination report reflects that the veteran 
reported his hernia surgery and a vagotomy in 1957 for peptic 
ulcer disease.  The veteran reported that, since the 
vagotomy, his digestion has been off, and he gets hungry and 
full easily.  The veteran reported that he had never been 
hospitalized for adhesions, though he was told he might have 
them.  The examiner noted that a 1999 abdominal CT scan 
report made no mention of adhesions.  Physical examination 
revealed an appendectomy scar in the right lower quadrant and 
a midline scar from the vagotomy.  The veteran's abdomen was 
soft with normal bowel sounds, and there were no masses, 
tenderness, or rebound.  Examination of the back revealed no 
costovertebral angle tenderness.  An obstructive series of 
the abdomen revealed no evidence of active disease in the 
chest or abdomen.  The examiner rendered diagnoses of status 
post-burst appendix, adhesions solely by history, with no 
hospitalization, and repair of ventral hernia, which is no 
longer present.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
 
The veteran's evaluation is protected against reduction, as 
it has been in effect for at least 20 years.  38 C.F.R. 
§ 3.951(b) (2004).  The veteran is rated analogously under 
DC 7301, adhesions of peritoneum.  38 C.F.R. § 4.20 (2004).  
A compensable rating of 10 percent is allowable for 
moderate; pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension.  38 C.F.R. § 4.114, DC 7301.  Ratings 
for adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  Id., Note.  The evidence of record does 
shows the veteran's post-operative residuals of his hernia 
repair to more nearly approximate a noncompensable than a 
compensable evaluation.  38 C.F.R. §§ 4.3, 4.7.

A compensable evaluation is not warranted, as all of the 
examination reports reflect that the veteran does not 
manifest any active symptomatology.  The evidence of record 
shows that the abdominal or digestive symptomatology which 
he does manifest is related to his nonservice-connected GERD 
and PUD.  The same is true for his noncompensable ventral 
hernia repair residual.

A compensable evaluation of 20 percent for post-operative 
ventral hernia repair is allowable for a small hernia, not 
well supported by belt under ordinary conditions, or a 
healed ventral hernia or post-operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  DC 7339.  The medical evidence of record shows that 
the veteran does not have a hernia or any residual 
symptomatology such as a weakening of the abdominal wall.  
The only residual noted was a well healed scar.  Thus, his 
ventral hernia repair more nearly approximates a 
noncompensable evaluation.  38 C.F.R. §§ 4.3, 4.7.

II.  New and material evidence.

Factual background.

The November 1962 rating decision determined that the 
veteran's SMRs reflected no entries for complaints, 
findings, or treatment for, hearing loss, and the November 
1945 Report of Medical Examination For Discharge reflected 
that his hearing was assessed as normal.  The veteran was 
duly notified of the decision, he did not appeal it, and it 
became final.

In support of his April 1998 application to reopen, the 
veteran submitted a January 1998 private report of P.C.C., 
MD.  Dr. C observed that hearing tests revealed the veteran 
to have a profound bilateral sensorineural hearing loss.  He 
opined that the veteran most likely sustained acoustic 
trauma to both ears during his active service in World War 
II.

Analysis.

The veteran filed his application to reopen his previously 
denied claim in 1998.  The regulation applicable to new and 
material evidence, 38 C.F.R. § 3.156(a), was amended, 
effective August 29, 2001.  Thus, the former version of 
3.156(a) is applicable to the veteran's claim.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2001).  In addition, the 
evidence, even if new, must be material, in that it is 
evidence not previously of record that bears "directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  In determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

Dr. C's opinion is presumed credible, and it involves the 
core issue of the veteran's claim, which is a link or nexus 
between his bilateral hearing loss and his active service.  
38 C.F.R. § 3.156(a) (2001).


ORDER

Entitlement to a rating in excess of 10 percent for adhesion 
residuals of ventral hernia repair is denied.

Entitlement to a compensable rating for ventral hernia repair 
residuals is denied.

New and material evidence has been received to reopen a 
previously denied claim for entitlement to service connection 
for hearing loss.  The appeal is granted to that extent.


REMAND

The July 1998 VA audio examination report reflects that the 
examiner rendered a diagnosis of a bilateral sensorineural 
hearing loss and intermittent tinnitus of the left ear.  The 
examiner did not, however, render any comment or opinion as 
to any relationship between the veteran's bilateral hearing 
loss and his left ear tinnitus.  A history of ear surgery was 
noted.  It is not clear that all pertinent records have been 
sought.  Additionally, the Board is precluded from completing 
appellate review of the appeal of these issues in the absence 
of a medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran 
and request information concerning any 
ear surgery of other treatment over the 
years.  Names, places, and approximate 
dates of treatment should be provided.  
He should be requested to sign release 
forms as appropriate.  Attempts should 
be made to obtain records.  If attempts 
are unsuccessful, documentation of the 
attempts should be set forth in the 
claims folder.

2.  Whether or not records are obtained, 
the RO should arrange for a medical 
examination and or review of the 
veteran's case file to determine any 
relationship between his bilateral 
hearing loss and left ear tinnitus and 
his active service.  Request the 
reviewer(s) to render an opinion as to 
whether it is at least as likely as not 
(probability of at least 50 percent) 
that the veteran's bilateral hearing 
loss and his left ear tinnitus are 
related to his active service.  A full 
explanation should be provided for any 
opinion rendered.  Should the 
reviewer(s) determine that an opinion 
cannot be rendered, that should be 
stated for the record.  If the 
reviewer(s) cannot render an opinion 
without another examination, the RO 
should arrange for the appropriate 
examination(s).

3.  After the above is completed, the RO 
shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



